DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks, and Amendments filed 3/2/2022.
Claims 1, 5, 15 have been amended. 
Claims 2, 7-9 and 19-25 have been canceled.
Claims 1, 3-6, 10-18 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10, 12, 14, 16, 17, 18 are rejected under 35 U.S.C. 103 as obvious over Celik, Inc. (US 2006/0212482 A1; hereinafter, "Celik") in view of Siu (US 2010/0311391 A1; hereinafter, “Siu”) in view of SalesForce.com, Inc. et al. (U.S. 2013/0238706 A1; hereinafter, "Salesforce").

Claim 1: (Currently Amended)
Pertaining to claim 1 as shown Celik teaches the following:
A computer-implemented method for automatically sending a message to a mobile device connected to a mobile operator's network after a call connected over the mobile operator’s network between the mobile device and a company or business has disconnected, wherein the message is configured to prompt a user of the mobile device to respond to a social media invitation from the company or business, the method comprising:
receiving, at a server operably connected to the mobile operator’s network, an indication from an Application Programming Interface operably connected to the mobile operator’s network, a billing platform operably connected to the mobile operator’s network, or a Home Location Registry operably connected to the mobile operator’s network that a call between the mobile device and a company or business has disconnected (Celik, see at least Figs. 6A, 6D and 6E “Call disconnect event”; see also at least [0005], [0026], and [0038]; e.g. per [0005]: “automatic insert and/or automatic exchange mechanism is triggered when a call is made between two people on mobile phones or other devices. Upon call completion, a caller is asked if the caller wants to send updated information to a call recipient. If yes, the information is automatically sent to the recipient, based upon the permission settings provided by the sender, or caller. The recipient has the option of receiving the new information at his or her device…”



    PNG
    media_image1.png
    620
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    843
    media_image2.png
    Greyscale


[…]
receiving, at the server, a first communication comprising the Mobile Station International Subscriber Directory Number of the mobile device (Celik, see at least Fig. 5A e.g.: “prepopulate mobile number from MSISDN” #5150 which may be sent to a second user via server per at least Fig. 6F and [0030]-[0031], [0034], [0038]-[0040]; e.g. upon call disconnect event, user may send, e.g. via SMS message, a message that contains First Name, Last Name, Mobile [MSISDN] and Home data fields specified in My Profile.

    PNG
    media_image3.png
    436
    558
    media_image3.png
    Greyscale
) and the phone number of the company or business (Celik, see at least [0036]: The phone number being called, i.e. the “dialed number” [phone number of company or business] of “user 2”, is retrieved  as part of the call connect event, per at least [0036]: “If the applet is in the "Active" state, the module 2090 retrieves the phone number of the User 2 phone 2050 from the Call Control Event 3010. The U(SIM) application module 2090 detects the number type, stage 6120. If the number is a listed national mobile number, then it sets the applet state as a "Call Control Happened", stage 6140. If the dialed number is a "non-mobile" number, then the application module 2090 sets its state as "Idle", stage 6150. After successfully retrieving the User 2 Phone Number, the applet completes this process, at stage 6190. As shown in FIG. 6, the call connected event 3030 triggers the application module 2090.”)
Although Celik teaches the above limitations, he may not explicitly teach all the nuances as recited below. However, regarding these features, Celik in view of SalesForce teaches the following:
determining, at the server, a social media invitation campaign associated with the phone number of company or business; retrieving a campaign message associated with the social media invitation campaign (Salesforce, see at least [0040]-[0047] teaching e.g.: “…profile information [e.g. phone number] associated with the first and/or second entities can be analyzed to determine whether the automatic follow rule [social media invitation campaign] is to be applied…”; as taught herein, a “user” may be a “salesperson of a company”; the company may be a tenant of the database system which is configured to “store and maintain data about a given user… the data can include messages created by other users… For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can include information describing an entire company, subsidiaries, etc…  A second user following a first user and a record can receive the feed items [campaign message] associated with the first user and the record for display in the second user's news feed, which is another type of information feed.…”; For example: “…Tommy’s profile information may indicate that he is a wine enthusiast. In this example, when Tommy is in spatial proximity to a wine bar or a wine distributor [a company or business], then Tommy may automatically be subscribed to the wine bar's or distributor's group feed to receive feed items [campaign message] including coupons, advertisements and other marketing information…”; whether explicitly stated or not, it is within the level of skill of one of ordinary skill in the art to recognize that a phone number is a valued item of information to include in a profile of a business and therefore, it would be obvious to associate Salesforce’s automatic follow rule [social media invitation campaign] with such a piece of profile information because per  MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
preparing, at the server, a first message comprising the campaign message (Salesforce, see at least Figure 6 and associated disclosure:

    PNG
    media_image4.png
    613
    609
    media_image4.png
    Greyscale
)

and an interactive prompt comprising an actionable response option for accepting an invitation to follow the company or business on a social media network; (Salesforce, see at least figures 5, 15, 16; [0032], [0039]-[0047], [0059], [0138]-[0142], [0264]-[0270], and claim 2:– e.g. per claim 2: “…generating a message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity [the company or business] in response to the determination that the one or more conditions are satisfied); and
sending the first message to the mobile device [via] to the mobile operator's Short Message Service Center (SMSC) or MultiMedia Message Service Center (MMSC) ; (Salesforce, see at least [0153]: “…The message… can contain text and/or multimedia content submitted by another user or by the first user.”; Although perhaps not explicitly stated, it would have been obvious that Salesforce’s “message” of [0153] via substitution may be Salesforce’s message disclosed via claim 2 because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious; Furthermore, because applicant has not invented MMSC, as these were well-known before the effective filing date of the claimed invention, and Salesforce teaches his messages may include multimedia content which suggests his messages are routed through the well-known MMSC, it would have been obvious to a person of ordinary skill in the art to have tried sending Salesforce’s message which may contain multimedia content through such an already known MMSC because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
wherein the message is configured to prompt the user when the message is displayed
on a screen of the mobile device; receiving, at the server, a response communication indicating that the actionable response option accepting the invitation to follow the entity on a social media network was selected on the mobile device; (Salesforce, see at least figures 5, 15, 16; [0118], [0138]-[0142], [0270], and claim 2:– e.g. per claim 2: “…generating a message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity [the company or business] in response to the determination that the one or more conditions are satisfied…”; the server receives the user’s response to the prompt.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Salesforce (directed towards determining, at a server, an automatic follow rule [social media invitation campaign] predicated upon various conditions being met, where the follow rule may be associated with the phone number of a company or business being followed, as well as retrieving a campaign message, which may include coupons and advertisements, etc…, associated with the rule [social media invitation campaign], and sending a user a prompt to follow an entity, etc….) which are applicable to a known base device/method of Celik (who is already directed towards system and methods which allow the following: “Upon call completion, a caller is asked [prompted] if the caller wants to send updated information to a call recipient. If yes, the information is automatically sent to the recipient, based upon the permission settings provided by the sender, or caller.) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Salesforce to the device/method of Celik because Celik and Salesforce are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Celik/Salesforce teaches the above limitations including sending messages to a user’s mobile device including a  “…message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity…”, Celik/Salesforce may not explicitly teach the following nuance regarding a command message configured to launch an application. However, regarding this feature, Celik/Salesforce in view of Siu teaches the following:
preparing, at the server, a second message comprising a command message
configured to launch an application configured to access the social media network on
the mobile device; (Siu, see at least [0063]-[0065], [0080], and [0088] e.g. “…the instructions and data message [second message comprising command message] received by the mobile device from the VSIM server include instructions to automatically launch applications [to launch an application]… The content management application may direct the mobile device 101 to establish an end-to-end communication connection with the third party server 105 [social media network] in accordance with the implemented instructions, step 450…”)
sending, from the server, the second message to SMSC or MMSC (Salesforce, see at least [0153]: “…The message… can contain text and/or multimedia content submitted by another user or by the first user.”; it would have been obvious that such a “message” of [0153] via substitution may be Siu’s message which “include instructions to automatically launch applications” [multimedia content] because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious; Furthermore, because applicant has not invented MMSC, as these were well-known before the effective filing date of the claimed invention, and Salesforce teaches his messages may include multimedia content which suggests his messages are routed through the well-known MMSC, it would have been obvious to a person of ordinary skill in the art to have tried sending Siu/Salesforce’s message which may contain multimedia content through such an already known MMSC because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Salesforce/Siu which are applicable to a known base device/method of Celik/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Salesforce/Siu to the device/method of Celik/Salesforce because Celik/Salesforce and Siu are each analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 12: (Previously presented)
Pertaining to claim 12, as shown Celik teaches the following:
A computer-implemented method for automatically displaying a message on a screen of a mobile device by using an application, the message configured to prompt a user of the mobile device to follow an entity on a social media network after a call connected between the mobile device and a company or business has disconnected, the method comprising:
calling, on the mobile device, a phone number associated with the company or business, wherein the call connects over the mobile network; receiving, at a processor in the mobile device, an indication that a call between the mobile device and the company or business has disconnected; (Celik, see at least Figs. 6A, 6D and 6E e.g. “call connect event” and “Call disconnect event”; see also at least [0005], [0026], and [0038]; e.g. per [0005]: “automatic insert and/or automatic exchange mechanism is triggered when a call is made between two people on mobile phones or other devices. Upon call completion, a caller is asked if the caller wants to send updated information to a call recipient. If yes, the information is automatically sent to the recipient, based upon the permission settings provided by the sender, or caller. The recipient has the option of receiving the new information at his or her device…”



    PNG
    media_image1.png
    620
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    843
    media_image2.png
    Greyscale


[…]
Although Celik teaches the above limitations, he may not explicitly teach all the nuances as recited below. However, regarding these features, Celik in view of Siu and SalesForce teaches the following:
determining, at the server, a social media invitation campaign associated with the company or business (Salesforce, see at least [0040]-[0047] teaching e.g.: “…profile information associated with the first and/or second entities can be analyzed to determine whether the automatic follow rule [social media invitation campaign] is to be applied…”; as taught herein, a “user” may be a “salesperson of a company”; the company may be a tenant of the database system which is configured to “store and maintain data about a given user… the data can include messages created by other users… For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can include information describing an entire company, subsidiaries, etc…  A second user following a first user and a record can receive the feed items associated with the first user and the record for display in the second user's news feed, which is another type of information feed.…”; For example: “…Tommy’s profile information may indicate that he is a wine enthusiast. In this example, when Tommy is in spatial proximity to a wine bar or a wine distributor [a company or business], then Tommy may automatically be subscribed to the wine bar's or distributor's group feed to receive feed items including coupons, advertisements and other marketing information…” );
[…]
receiving at the mobile device a first message comprising one or more actionable response options, wherein at least one of the one or more actionable response options comprises an invitation to follow the company or business on a social media network; (Salesforce, see at least figures 5, 15, 16; [0032], [0039]-[0047], [0059], [0138]-[0142], [0264]-[0270], and claim 2:– e.g. per claim 2: “…generating a message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity in response to the determination that the one or more conditions are satisfied”; where such condition may be, per at least [0040]-[0047], determining whether automatic follow rule is applicable; i.e. if not explicit, then at least it would be obvious to try using this condition to generate a message prompting the first entity for input indicating whether the first entity wishes to follow the second entity because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649..); and
displaying on the screen of the mobile device the first message, wherein displaying
the message on the screen of the mobile device prompts the user; sending, from the mobile device, a communication indicating that the actionable response option comprising an invitation to follow the company or business on a social media network was selected on the device (Salesforce, see at least figures 5, 15, 16; [0032], [0039], [0059], [0138]-[0143], [0264]-[0270], and claim 2: “providing the message for presentation on the display of the device associated with the first entity” and “…[the] message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity in response to the determination that the one or more conditions are satisfied…”; the message may be a “prompt” as disclosed in claim2 or a “feed tracked update message” as discussed e.g. [0121]-[0143], etc…; also, the displaying itself, of the message, is a prompt).
receiving, at the mobile device, a second message comprising executable instructions
to launch an application configured to access the social media network; launching the application on the mobile device. (
Siu, see at least [0063]-[0065], [0080], and [0088] e.g. the instructions and data message [second message comprising executable instructions] received by the mobile device from the VSIM server include instructions to automatically launch applications [to launch an application]; the automatic launch is predicated on various user preferences/conditions; 
Salesforce, see at least abstract and citations noted supra teaches:  “…[the] message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity…”; an input indicating the first entity wishes to follow the second entity is a preference/condition of the user.)
In view of these findings, the Examiner understands that Salesforce’s user’s preference to follow an entity is analogous to the preferences/conditions upon which Siu’s applications may be automatically launched via Siu’s instructions and data message [second message] may be sent by server and received by the mobile device, and therefore one preference/condition may be substituted for the other because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious. Therefore, the Examiner further understands the limitations in question are merely applying a combination of known techniques of Salesforce in view of Siu (determining whether conditions are met for an automatic follow rule [social media invitation campaign] to be applied and if so, prompting a user to perform an action such as follow another entity [e.g. a vendor  advertiser] and subsequently sending to the mobile device instructions to automatically launch a related application when such condition occurs), which are applicable to a known base device/method of Celik/Siu (who already teaches prompting a first user in response to a disconnect event to perform an action and sending instructions from a server to a client to launch a client application) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of SalesForce and Siu to the device/method of Celik to also prompt Celik’s user to follow an entity on a social media network, upon Celik’s call disconnect event, and then subsequently automatically launch an application related to the followed entity because Celik/ Siu and SalesForce are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 10: (previously presented)
Celik/ Siu/SalesForce teach the limitations upon which this claim depends. Furthermore Salesforce teaches the following: The method of claim 1, wherein the social media network is selected from the group consisting of Facebook, Instagram, Twitter, Google+, Linkedln, Renren, Snapchat, Tumblr, Pinterest, and YouTube (Salesforce, see at least Fig. 7, and [0031]-[0039] the online social network may be Twitter or Chatter®, provided by salesforce for example; examiner notes that description of the social network does not patentably recite on the method steps claimed; Furthermore, it is within the level of ordinary skill in the art before the effective filing date of the claimed invention to realize that if Salesforce’s contemplated social networks included twitter and chatter then any other such social network are merely predictable alternative solutions which may be tried because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try and because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 14: (previously presented)
Although the combination Celik/ Siu /SalesForce teaches the limitations upon which this claim depends, and Celik teaches per at least [0018] and [0021] e.g. (U)SIM application module 2090, Celik may not explicitly teach all the nuances of such an application [remote application]. However, Celik in view of Siu and Salesforce teaches the following: The method of claim 12, further comprising upon receipt of the first message, launching a remote application installed on the mobile device, wherein the remote application causes the first message to be displayed. (
Siu, see at least [0063]-[0064], [0080], and [0088] e.g.: “…The mobile device 101 receives the instruction and data message from the VSIM server 102 and forwards the instructions to an appropriate content management application,… The content management application may implement the received instructions. These instructions may launch a specific application using the data…”),
Salesorce, e.g. claim 2: “…generating a message prompting the first entity for an input indicating whether the first entity wishes to follow the second entity in response to the determination that the one or more conditions are satisfied”; where such condition may be, per at least [0040]-[0047], determining whether automatic follow rule is applicable.
Therefore, Celik teaches application residing on the SIM [i.e. remote application] and the Examiner understands that Siu teaches upon receipt of an instruction [first message], launching applications [remote application installed on mobile device], and such applications may cause display of other message [the first message], e.g. such as Salesforce’s message prompting a first entity to follow a second entity. Therefore, via substitution of Salesforce’s message into Siu’s instructions, in view of Celik’s teachings regarding applications residing on the SIM, it would be obvious to a person of ordinary skill in the art  before the effective filing date of the claimed invention to perform the claim limitation: upon receipt of the first message, launching a remote application installed on the mobile device, wherein the remote application causes the first message to be displayed because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649..)

Claim 16: (previously presented)
Celik/Salesforce teaches the limitations upon which this claim depends. Furthermore, Celik teaches the following: The method of claim 14 wherein the remote application is installed on the SIM card of the mobile device. (Celik, see at least [0018] and [0021] e.g. (U)SIM application module 2090; see also at least [0023]).

Claim 17: (previously presented)
Celik/SalesForce teaches the limitations upon which this claim depends. Furthermore Celik teaches the following: The method of claim 14, wherein the remote application is installed on the operating system of the mobile device. (Celik, see at last [0059]-[0060] e.g.: “…The UICC cards 9030, 9080 can be integrated into the phone and phone operating system software. [0060] The first user UICC card 9030 contains a (U)SIM application module 9090, a Javacard 9031, a SIM Tool Kit (STK) framework 9032,…”.) 

Claim 18: (previously presented)  
Celik/SalesForce teaches the limitations upon which this claim depends. Furthermore, Salesforce further teaches the following: The method of claim 14, further comprising receiving, in the remote application, the first actionable response option selected by the user. (Salesforce, see at least [0304] teaching: “…When a server receives the first entity's selection(s) from the menu [i.e. of the application], then the first entity's information is updated to indicate that the first entity is a follower of the selected entity or entities...”; the response is first input into the application and then sent to the server). Therefore, the Examiner understands that the limitation in question is merely applying a known technique of SalesForce which is applicable to a known base device/method of Celik to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of SalesForce to the device/method of Celik because Salesforce and Celik are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. 

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Celik in view of Siu in view of Salesforce further in view of  Gibson et al. (US 2014/0257985; hereinafter “Stubhub”).

Claim 11: (previously presented)
Although Celik/Siu/Salesforce teach the limitations upon which this claim depends, and Celik per at least [0025] teaches: “The application module 2090 can communicate directly via GPRS, SMS, MMS, or TCP/IP, etc…”, Celik may not explicitly teach all of the nuances of the below limitations as recited. However, Celik in view of stubhub teaches the following: The method of claim 1, wherein the first message is selected from the group consisting of binary SMS, flash SMS, MMS, standard SMS, USSD notification, and email (Stubhub, see at least Fig. 3, user may choose to receive social media messages via at least SMS, MMS, email). In view of these findings, the Examiner finds that Stubhub’s techniques are known and applicable to the based device/method of Celik. Furthermore, the Examiner finds that it is therefore within the level of ordinary skill in the art before the effective filing date of the claimed invention to realize that if Celik’s contemplated social network messages include text [SMS] and other such preferred messages types as taught by Stubhub include MMS, email, etc…then a person of ordinary skill in the art would recognize that any other type of known message type (e.g. binary SMS, flash SMS, USSD notification) may be tried as a possible solution because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to combine the techniques of Stubhub and the knowledge of one or ordinary skill in the art with the device/method of Celik in order to realize Celik would benefit by sending messages of any of the aforementioned group because Celik and Stubhub are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Celik in view of Siu, in view of SalesForce further in view of Dhanani et al. (US 2013/0290820 A1; hereinafter “Dhanani”).

Claim 3: (previously presented)
Celik/Siu/Salesforce/Dhanani, teach the limitations upon which this claim depends. Furthermore, Celik/Salesforce in view of Dhanani teaches the following: The method of claim 1, further comprising logging the actionable response option on the mobile device (Dhanani, see at least [0025] and [0047]-[0048]: based on the user input 152, the link selector 138 receives a feedback 154 that indicates whether a particular suggested link(s) has been viewed by the user or is disliked by the user [logging actionable response]). Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Dhanani which is applicable to a known base device/method of Celik/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Dhanani with the device/method of Celik/Salesforce in order to realize Celik/Salesforce would benefit by also logging user response to links within their update messages in e.g. in order to provide the system with the ability to retain user preferences and because Celik/Salesforce and Dhanani are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 4 is rejected under 35 U.S.C. 103 as obvious over Celik in view of Siu in view of SalesForce in view of ZenPrize, Inc (US 2014/0007214 A1; hereinafter, “ZenPrize”).

Claim 4: (previously presented)
Although Celik/Siu/Salesforce teach the limitations upon which this claim depends, Celik may not explicitly teach the nuance of the below limitation. However, regarding these features Celik/SalesForce in view of Zenprize teaches the following: The method of claim 1, further comprising determining whether previous messages sent to the mobile device have exceeded a preset amount (Zenprize, see at least [0330], teaching: “A mobile device rule 214 can cause the enterprise agent 320 to detect when the number of SMS messages [previous messages] in a mobile device inbox exceeds a defined amount, and an associated remedial action 216 can cause the agent 320 to alert an IT administrator of the same…”). Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zenprize which is applicable to a known base device/method of Celik/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Zenprize with the device/method of Celik/Salesforce in order to realize Celik/Salesforce would benefit by also determining whether SMS social media messages exceed a defined amount - e.g. in order to provide a means for protecting device users from excessive messaging or data usage charges and because Celik/Salesforce and Zenprize are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5 is rejected under 35 U.S.C. 103 as obvious over Celik in view of Siu in view of SalesForce in view of Yahoo! Inc (US 2015/0180733 A1; hereinafter, “Yahoo”).

Claim 5: (currently amended)
Although Celik/Siu/SalesForce teach the limitations upon which this claim depends, Salesforce may not explicitly disclose the nuances of the below limitations. However, Celik/Siu/Salesforce in view of Yahoo teaches the following: The method of claim 1, wherein the response communication further comprises the device type of the mobile device and information regarding whether the mobile device supports browser launch from executable instructions contained within a received message (Yahoo, see at least [0032] receiving implicit and explicit information: “…implicit information includes, for example, a user's activities and content consumption preference in the past.  The explicit and implicit information may also include information related to a user's device  (e.g., device type, brand, ID, specification), a user's web browser (e.g., browser type, version, supporting language, encoding, etc.), a user's location, etc.”).Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Yahoo which is applicable to a known base device/method of Celik/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Yahoo with the device/method of Celik/Salesforce in order to realize Salesforce may also receive in the response communication from their users the device type of the user’s mobile device and information regarding whether the device supports browser launch for the reasons given by Yahoo and to better target content supported by the user device and because Celik/Salesforce and Yahoo are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6 is rejected under 35 U.S.C. 103 as obvious over Celik in view of Siu in view of SalesForce in view of Yahoo and further in view of Cohen (US 2010/0325221 A1; hereinafter, “Cohen”).

Claim 6: (Original)
Celik, Siu, Salesforce, and Yahoo, in combination, teach the limitations upon which this claim depends but Salesforce does not teach all of the nuances of the below limitations. However, Celik/Siu/Salesforce/Yahoo in view of Cohen teaches the following: The method of claim 5, further comprising: preparing an SMS message comprising a browser launch link and sending the SMS message to the mobile device (Cohen, see at least Fig. 3 “text message with link” and see at least [0115]: the user uses the link contained in the text (SMS) message to access an internet page using an internet browser), wherein the SMS message is prepared and sent when the information indicates that the mobile device does not support browser launch from instructions contained within a received message (Cohen, see at least [0115]: access is done manually [when browser launch not supported], simply by the user 21b clicking on the link in question in the conversation window of the IM client 22b). Therefore, the Examiner understands that the limitation in question is merely application of a known technique to a known device/method as taught supra. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Celik/Siu/Salesforce/Yahoo system and method to also provide preparing an SMS message comprising a browser launch link; and sending the SMS message to the mobile device, wherein the SMS message is prepared and sent when the information indicates that the mobile device does not support browser launch from instructions contained within a received message, as taught by Cohen, in order to provide a method for insertion of multimedia content into a computerized communication by an instant messaging service between multiple computing devices because Celik/Siu/Salesforce/Yahoo and Cohen are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 13, 15 are rejected under 35 U.S.C. 103 as obvious over Celik, in view of Siu in view of  Salesforce in view of Zeba (WO 2009/023591 A2; hereinafter, “Zeba”).

Claim 13: (previously presented)
Although Celik/Siu/SalesForce teaches the limitations upon which this claim depends, Celik may not explicitly teach all of the nuances of the below limitations. However, Celik/Siu/Salesforce in view of Zeba teaches the following: The method of claim 12, further comprising playing an alert tone on the mobile device when the first message is displayed (Zeba, paragraph [0068]; figures 9A, 98: a user receives an alert displayed on display 410 to notify the user that a social network 110 or a media provider 115 or another friend on the mobility enabler 100 service has sent the user an update (social media message); the mobile device 105 also alerts the user through playing a ring tone or vibrating upon receiving an alert). Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zeba which is applicable to a known base device/method of Celik/Siu/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Zeba with the device/method of Celik/Siu/Salesforce in order to realize Celik/Siu/Salesforce would benefit by applying the technique of Zeba such that the mobile device alerted the user with a tone when Salesforce’s message is displayed to the user because Celik/Siu/Salesforce and Zeba are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 15: (currently amended)
Although Celik/Siu/Salesforce teaches the limitations upon which this claim depends, Celik may not explicitly teach all of the nuances of the below limitations. However, Celik/Siu/Salesforce in view of Zeba teaches the following: The method of claim 14, wherein the remote application causes an alert tone to be played on the mobile device. (Zeba, paragraph [0068]; figures 9A, 98: a user receives an alert displayed on display 410 to notify the user that a social network 110 or a media provider 115 or another friend on the mobility enabler 100 service has sent the user an update (social media message); the mobile device 105 also alerts the user through playing a ring tone or vibrating upon receiving an alert). Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zeba which is applicable to a known base device/method of Celik/Salesforce to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Zeba with the device/method of Salesforce in order to realize Celik/Salesforce would benefit by applying the technique of Zeba such that the application running on the mobile device alerted the user with a tone when Celik/Salesforce’s message is displayed to the user because Celik/Salesforce and Zeba are analogous art in the same field of endeavor (at least H04W4/12 or H04W4/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 5, and 15 on 3/2/2022. Applicant's arguments (hereinafter “Remarks”) also filed 3/2/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Regarding the 35 USC 112 rejection of claim 15, this rejection has been withdrawn in view of applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622